Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS dated 12/17/2020 was received and considered.
Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10-11, 13-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6067621 A to Yu et al. (Yu).
Regarding claim 1, Yu discloses a method for access control using a personal security device (PSD) of a user (IC card, Fig. 1), comprising: providing the PSD with a one-time-password (OTP) key (IC card stores secret key, col. 6, lines 47-50); interfacing a reader device (receiver), coupled to a host device (server, col. 7, lines 28-29), with the PSD (receiving card, col. 6, lines 40-41); authenticating the reader device to the PSD (comparing card access key, col. 6, lines 22-27), wherein the OTP key is only readable from the PSD by the reader device when the reader device is authenticated and a secure channel is established between the PSD and a reader device (allowing access via wired connection, col. 6, lines 22-36); transferring the OTP key (secret key) from the PSD to the reader device over the secure channel (read secret key of the IC card, col. 6, lines 57-50); generating an OTP at the reader device using the OTP key transferred to the reader device from the PSD (generate one-time password using key, col. 6, lines 47-67); and passing the OTP from the reader device to the host device or a validation system connected to the host device for validation (server validates OTP, col. 7, line 27 – col. 8, line 16).   
Regarding claim 10, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 19, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claims 2, 11 and 20, Yu discloses validating the OTP and granting access to the user (granting access to the service, col. 11, lines 9-11).
Regarding claims 4 and 13, Yu discloses at least one of: (i) sending counter data from the PSD to the reader device (inserting counter data into the password stream; (ii) sending counter data or incremented counter data from the reader device to the PSD after an access decision; or (iii) storing counter data on the reader device before or after an access decision (store new counter value, col. 7, lines 21-27).
Regarding claims 5 and 14, Yu discloses wherein the PSD is at least one of: a smart card, a token or a mobile phone (IC card, col. 6, lines 15-20).
Regarding claims 6 and 15, Yu discloses wherein the PSD is a secure memory storage card (IC card stores secret key, col. 6, lines 47-50) that has authentication capabilities and no exposed crypto functions beyond memory access authentication (comparing card access key, col. 6, lines 22-27).
Regarding claims 7 and 16, Yu discloses wherein the OTP is generated at the reader device in a secure environment of the reader device (password generator, col. 6, lines 47-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claims 1 and 10 above, in view of US 2010/0149591 A1 to Hase et al. (Hase) and US 2013/0233924 A1 to Burns.
Regarding claims 3 and 12, Yu lacks clearing the OTP key from the reader device.  However, clearing a key received from an attached card is known in the art to prevent loss or unauthorized reuse of secure data, as taught in Hase (¶¶73-74).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include clearing the OTP key after use.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent loss or unauthorized reuse of the OTP key, as taught by Hase.  Yu, as modified, lacks deleting the key from the reader.  However, Burns teaches that it is known to erase a card reader’s memory after the card is removed (¶199).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, as modified above, to erase the key from the reader.  One of ordinary skill in the art would have been motivated to perform such a modification, as it was known to clear the reader memory after removal of the card, as taught by Burns. 

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claims 1 and 10 above, in view of US 2005/0188202 A1 to Popp.
Regarding claims 8 and 17, Yu discloses that the secret key is initially stored on the IC card, but lacks wherein the PSD is provided with the OTP key at least one of: at a time of manufacture of the PSD or during a field revision of the PSD.  However, Popp teaches that it is known to initialize a token at manufacture (¶6) and updateable in the field (¶¶13-14).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the PSD is provided with the OTP key at least one of: at a time of manufacture of the PSD or during a field revision of the PSD.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known method of initializing or updating secret information on the card, as taught by Popp.

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claims 1 and 10 above, in view of US 2015/0049925 A1 to Lowe.
Regarding claims 9 and 18, Yu lacks wherein the interfacing of the reader device and the PSD is via a non-contact interface.  However, Lowe teaches that it was known to interface a reader and a card using contactless medium (¶45) and to employ encryption of the channel to ensure security (¶45).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the interfacing of the reader device and the PSD is via a non-contact interface.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known interface method for a smart card, as taught by Lowe.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,129,248 B2, according to the table below.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patent claims.
17/064,933
US 10,129,248 B2
1
1 – The instant claim is anticipated by.  Further, removal of limitations (“sending counter data or incremented…from the reader device.” would have been obvious for reasons of breadth.  
2
2
3
1
4
1; 3 – The patent claims recite “after validation”, where the instant claims recite “after an access decision”.  However, based on the claim structure, the access decision falls within the scope of the validation and therefore, the instant limitations are considered an obvious variation over the patent claim.
5
4
6
5
7
6
8
7
9
8
10
9 – See above with respect to claim 1.
11
10
12
9
13
9; 11 – See above with respect to claim 3.
14
12
15
13
16
14
17
15
18
16
19
17 – See above with respect to claim 1.
20
18



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
June 1, 2022